UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/13/2020
                                                                       :
OSCAR LEONEL GARCIA,                                                   :
                                                                       :
                                                                       :
                                    Petitioner,                        :      20-cv-1345 (LJL)
                  -v-                                                  :
                                                                       :      ORDER AND
THOMAS DECKER, in his official capacity as Field                       :     WRIT OF HABEAS
Office Director, New York City Field Office, U.S.                      :        CORPUS
Immigration and Customs Enforcement,                                   :
                                                                       :
CHAD WOLF, in his official capacity as Acting                          :
Secretary of the U.S. Department of Homeland Security :
                                                                       :
WILLIAM BARR, in his official capacity as Attorney                     :
General, U.S. Department of Justice,                                   :
                                                                       :
                                    Respondents.                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The Court today heard oral argument via telephonic conference on Petitioner Oscar
Leonel Garcia’s Petition for Writ of Habeas Corpus (Dkt. No. 1). As explained on the record, the
following is HEREBY ORDERED:

        (1) The Court assumes jurisdiction over this matter.

        (2) Respondents are ENJOINED from moving Petitioner outside the New York City area
        during the pendency of these habeas corpus proceedings.

        (3) The Court hereby ISSUES a writ of habeas corpus pursuant to 28 U.S.C. § 2241
        directing Respondents to provide Petitioner a constitutionally adequate bond hearing
        within seven (7) days of this Court’s order. The hearing shall be individualized and
        before an impartial adjudicator. At the hearing, Respondents shall bear the burden of
        establishing by clear and convincing evidence that continued detention is justified. If
        Respondents fail to comply with this Order, Respondents shall immediately release
        Petitioner from custody on his own recognizance or on reasonable conditions of
        supervision.

        SO ORDERED.

Dated: March 13, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
